Citation Nr: 1616617	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected status post ligament reconstruction of the left knee with limited motion.
 
2. Entitlement to an evaluation in excess of 20 percent for service-connected status post ligament reconstruction of the left knee with moderate instability. 
 
3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1994 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision, which continued an evaluation of 10 percent for service-connected status post ligament reconstruction of the left knee with limited motion and continued an evaluation of 20 percent for service-connected status post ligament reconstruction of the left knee with moderate instability.

These issues were previously remanded by the Board in March 2012 for further evidentiary development.  In the March 2012 Remand, the Board determined that the issue of TDIU had been raised by the record in accordance with the United States Court of Appeals for Veterans Claims holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a December 2007 rating decision, the RO assigned a temporary evaluation of 100 percent for the Veteran's left knee disability based on surgical or other treatment necessitating convalescence for the period of October 16, 2006, to January 31, 2007.  In a November 2008 rating decision, the RO assigned a temporary evaluation of 100 percent for the Veteran's left knee disability based on surgical or other treatment necessitating convalescence for the period of March 19, 2008, to May 31, 2008.  Since the RO did not assign the maximum disability rating possible for the entire period of time on appeal, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board will not address the periods during which the Veteran has been assigned a temporary total evaluation. 
In June 2008, a local hearing was held before a Decision Review Officer at the Detroit, Michigan, RO.  A transcript of that proceeding has been associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. For the entire period, the Veteran's left knee condition is manifested by painful motion, but not by objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

2. For the entire period, the Veteran's left knee condition is manifested by moderate lateral instability, but not by recurrent subluxation or objective evidence of severe lateral instability.

3. The Veteran is service-connected for instability of the left knee, rated at 20 percent, and limited motion of the left knee, rated at 10 percent, for a combined disability rating of 30 percent. 
 
4. Service-connected disabilities are not sufficient by themselves to preclude the Veteran from securing or following substantially gainful employment consistent with his education and occupational background.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of  10 percent for limited motion resulting from the Veteran's left knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 , Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256, 5258, 5260, 5261, 5262 (2015).
 
2. The criteria for a rating in excess of 20 percent for instability resulting from the Veteran's left knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257(2015).

3. The criteria for a finding of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims in March 2012. The Board's Remand instructed the RO to: (1) provide the Veteran with appropriate VCAA notice, to include for his TDIU claim; (2) contact the Veteran and ask him to provide and identify any additional sources of treatment and any necessary release forms; (3) schedule the Veteran for a VA examination to determine the current severity of his left knee condition; and (4) readjudicate the claims.

VA sent a September 2012 letter providing the Veteran with appropriate notice and requesting that the Veteran identify any additional treatment and provide the necessary authorization to obtain any records.  The Veteran was scheduled for and attended an April 2013 VA knee examination.  The RO readjudicated the claims in a September 2014 Supplemental Statement of the Case (SSOC).
As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was originally sent an August 2006 letter, prior to the July 2007 rating decision on appeal.  Throughout the process of the appeal, the Veteran has been provided with additional letters giving notice of the information and evidence needed to substantiate his claims for an increased disability rating for his service-connected knee disabilities.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  

Furthermore, VA provided the Veteran with adequate notice in the previously mentioned September 2012 letter for his TDIU claim.  As a result, VA has met its duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  The Veteran has not identified any additional private treatment records, VA treatment records, or relevant Social Security records that he wanted VA to obtain or that he felt were relevant to the claims.

A VA examination for the Veteran's left knee condition was most recently afforded in April 2013.  The record does not suggest that the April 2013 examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent April 2013 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his left knee disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

Diagnostic Codes Specific to Knee Disabilities 

In this case, the Veteran is assigned a 20 percent disability rating for moderate instability of the left knee under Diagnostic Code 5257 and a 10 percent disability rating for limited motion of the left knee under Diagnostic Code 5299-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. §§ 4.20, 4.27. 

The Veteran filed his increased rating claim on June 21, 2006.  As mentioned in the Introduction, the Veteran is in receipt of temporary total evaluations for the left knee from October 16, 2006 to January 31, 2007 and from March 19, 2008 to May 31, 2008.  As a result, the Board's decision will not address these time periods.

Diagnostic Code 5010 is used to evaluated arthritis due to trauma, as substantiated by X-ray findings.  Diagnostic Code 5010 instructs for the disability to be rated under Diagnostic Code 5003.

Diagnostic Code 5003 is used to evaluate for degenerative arthritis, and the regulations instruct that disabilities be rated on limitation of motion of the affected parts when the criteria for a compensable rating would be met.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5003.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is available for each such major joint or group of minor joints affected by limitation of motion.  Currently, the Veteran's 10 percent evaluation is under this provision for noncompensable limitation of motion of a major joint, the left knee.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a , Plate II.

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 is used to evaluate recurrent subluxation or lateral instability of the knee.  Severe symptoms warrant a 30 percent rating; moderate symptoms warrant a 20 percent rating; and slight symptoms warrant a 10 percent rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background

An August 2006 private treatment record documents an odd instability pattern "which almost seems like a lateral collateral ligament and possible posterolateral corner instability."  The physician was going to order the Veteran a brace for stabilization.  The record noted that in the last six months the Veteran was starting to develop a recurrence of instability.  Physical examination revealed 1+ Lachman without a pivot shift.  There was a significant varus thrust on gait.  There was LCL laxity and postero-corner laxity with a significant positive dial test at 30 degrees.  There was no sign of infection.  There was a negative posterior drawer.  There was mild crepitus of the patellofemoral joint.  He has well-healed incisions in the lateral and anterior knee.  

A September 2006 treatment note documented posterolateral corner lateral collateral ligament (LCL) laxity.  Examination showed that he was correctable to neutral.  Standing film showed a touch of varus, but it was a soft tissue varus and not a thick varus.  The impression was chronic anterior cruciate ligament (ACL) corner laxity.  

An August 2007 private treatment note documents continued complaints of laxity in the LCL.  The posterolateral corner, ACL, and medial compartment felt good.  Ambulation revealed a slight varus thrust.  The examiner noted that the primary issues were varus upon walking and pain.  

At a July 2007 VA examination, the Veteran reported pain, weakness, stiffness, swelling, instability, and locking.  He complained of daily flare-ups during which pain was an 8 out of 10.  Flare-ups were generally caused by prolonged standing or walking and resolved with pain medication and rest for one to two hours.  There was no additional loss of motion during flare-ups.  The Veteran worked at the United States Postal Service as a branch manager.  He had previously worked as a mail carrier, but was unable to continue as a mail carrier due to instability and pain in the left knee.  The Veteran denied any dislocations or recurrent subluxations.  He had difficulty going up and down stairs and was unable to exercise or perform any physical activities due to the knee.  The Veteran did not use a walker, crutches, cane, or stability brace.  The examiner reported that work related activities were unaffected.  Repetitive motion increased pain.

Physical examination revealed no evidence of current infection or effusion.  There was no ballotable patella.  Range of active and passive motion was from 0 to 120 degrees with pain at the end of range of motion.  There was mild tenderness to palpation over the medical and lateral joint line.  Apley and McMurray tests were mildly positive, both medially and laterally.  Anterior drawer and Lachman tests revealed less than 5 mm. of translation with firm end point.  Posterior drawer and dial test for posterior cruciate ligament were negative.  The Veteran walked with a normal heel to toe gait but did have a left varus thrust gait.  Overall anatomic alignment of the left knee revealed a 0 to 5 degrees varus alignment.  Medial collateral and lateral collateral stability testing revealed mild medial collateral ligament instability at 30 degrees of flexion.  Lateral collateral was stable.  Diagnostic testing revealed mild loss of medial compartment joint space and a bipartite patella.  The examiner concluded that there was no further loss of joint function or joint motion due to pain, fatigue, weakness, or lack of endurance on repetitive use.  There was mild impairment of daily occupational activities.

A February 2008 private treatment note documented continuing pain, a combination of sensitivity on the medial side and stiffness on the lateral side.  The left knee was very painful upon examination.  Physical examination revealed mild laxity on the lateral side.  

A July 2008 private treatment record documents some complaints of swelling and hardware pain in the left knee, but alignment was reported as "great."  The Veteran felt stable walking around and had minimal pain.  X-rays showed that the posterior side had consolidated.  The middle portion was not yet consolidated.  

At a January 2009 VA examination, the Veteran reported working in the United States Post Office.  In his current position, he was able to sit and rest, thus limiting weight bearing as needed.  The examiner noted that since 2007, the Veteran has had persistent pain, instability, and clinical evidence of arthritis and a varus deformity of the knee.  The Veteran complained of chronic, constant pain in the left knee.  Constant pain was rated as 5 out of 10.  The Veteran wore a knee brace.  He reported a history of instability and occasionally giving way of the left knee.  The Veteran reported that standing for longer than 15 minutes or walking farther than 30 to 40 yards results in increased pain and he is required to sit down.  The Veteran also reported that going up or down stairs caused instability.  He was unable to perform any yard work, play sports, or participate in any recreational activity.  He reported occasional flare-up with reduced motion.  The Veteran continued to see a private orthopedist, who believes he may be a candidate for a total knee replacement in the future.  The Veteran reported that he had not missed any significant period of time from work over the last year.  He indicated that driving aggravates his left knee pain.  

Physical examination revealed mild joint effusion of the left knee.  There was mild medial and lateral joint line tenderness.  With weight bearing, gait was moderately antalgic.  There was clinical evidence with weight bearing of varus angulation of approximately 8 degrees.  Range of motion was somewhat restricted because all movement was painful.  The examiner reported that he performed repetitive use testing, which resulted in range of motion from 0 to 100 degrees, with pain beginning at 78 degrees.  With repetitive movements against resistance, range of motion was restricted because of pain with flexion, decreased to 87 degrees.  Collateral ligament testing revealed mild medial ligament laxity with performance in 30 degrees of flexion.  Lateral collateral ligament appeared to be stable with no definite laxity.  The examiner stated that there did appear to be a positive McMurray mainly along the medial joint line.  There was negative drawer sign elicited.  There was diffuse crepitus to palpation on range of motion.

Diagnostic testing revealed posttraumatic degenerative arthritis of the left knee with multiple surgeries secondary to ACL, LCL and medial collateral ligament (MCL), injuries.  The examiner concluded that there was moderate impairment of daily physical occupational activities secondary to the left knee.  There was no functional impairment of sedentary activities.  

A June 2009 private treatment note documented stabbing, intermittent pain, which comes and goes.  The Veteran reported that pain had become more persistent and he still has some swelling.  His left knee buckled 4 to 5 times over the past year.  

A July 2009 private treatment note documented no evidence of infection or excessive swelling.  Intermittent, aching pain was noted, with a severity of 5 out of 10.  There were no instability signs present.  Physical examination revealed normal mobility, no tenderness, no apprehension, crepitance, no J-sign, painless patella-femoral, trace effusion, and flexion 120 degrees and extension 0 degrees.  Ligament testing was all negative, except for the LCL which was 1+ and the dial test which was 30.  Strength was within normal limits, meniscal signs were not present, and McMurray's and Bounce tests were negative.  Alignment was neutral.

An October 2011 private treatment record documented left knee pain since the last week of August 2011.  Pain woke him at night.  The Veteran reported doing very well for many years after his last surgery, however, recently he developed some pain and instability in the lateral side of the left knee.  Pain in the left knee was described as aching and burning, with a current severity of 3 out of 10 and a maximum severity of 8 out of 10.  Pain was constant and increased upon activity.  Mechanical symptoms were giving-way.  Physical examination revealed normal mobility, tenderness on the lateral joint line, no apprehension, no crepitance, no J-sign, painless patella-femoral, trace effusion, and range of motion within normal limits.  Ligament testing was all negative, except for the LCL which was 2 and the dial test which was not performed.  Strength was within normal limits, meniscal signs were not present, and McMurray's and Bounce tests were negative.  Medial and lateral incisions were healed.  Impression was recurrent lateral instability of the left knee. 

At an April 2013 VA examination, the Veteran reported flare-ups which required him to stop and sit down.  Range of motion findings for the left knee were flexion 120 degrees with no objective evidence of painful motion and extension 0 or any degree of hyperextension with no objective evidence of painful motion.  Repetitive use testing was performed, but it did not result in additional limitation in range of motion.  The examiner did note functional loss and/or functional impairment after repetitive use due to less movement than normal, atrophy of disuse, and disturbance of locomotion.  There was tenderness or pain on palpation.  Muscle strength was 4 out of 5 for both flexion and extension of the left knee.  Stability testing of the left knee resulted in the following findings: anterior instability 1+ (0-5 mm.); posterior instability normal; and medial-lateral instability 1+ (0-5 mm.).  There was no evidence or history of patellar subluxation or dislocation.  

The Veteran did have a history of shin splints, with no current symptoms.  There was no history of any addition condition, to include tibial and/or fibular impairment.  The Veteran had previously underwent a meniscectomy, however there were no residual signs or symptoms at the time of examination.  The Veteran did not have any painful and/or unstable scars or any other pertinent physical findings.  The Veteran reported occasional use of a brace in order to prevent the left knee from buckling during exercise.  Diagnostic testing revealed degenerative arthritis.  There was no x-ray evidence of patellar subluxation or any other significant findings.  

The examiner reported that the Veteran's left knee condition did impact his ability to work, due to the inability to repetitively bend or kneel and limitations on walking distance.  The examiner concluded that he was unable to determine if pain, weakness, fatigability, or incoordination significantly limited functional ability either during flare-ups or after repetitive use with resorting to mere speculation.  The examiner did state that the Veteran was not precluded from obtaining and maintaining substantial gainful employment due to his left knee condition.  The Veteran was currently working full-time as a postmaster.   

At different times the Veteran has reported pain, instability, limited range of motion, difficulty walking, weakness, incoordination, stiffness, flare-ups, giving way, tenderness and swelling, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Additional private treatment records were reviewed; however, they did not reveal any objective medical findings which would be relevant to evaluation the severity of the Veteran's left knee disability.

Analysis

Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent for instability of the left knee and in excess of 10 percent for limited motion of the left knee is warranted for any period on appeal.  The Board has considered the entire period since the Veteran's June 21, 2006 increased rating claim, with the exception of the previously mentioned periods of a temporary total evaluation for the Veteran's left knee.  

With respect to the Veteran's current 20 percent evaluation for moderate instability of the left knee under Diagnostic Code 5257, the Board finds that an increased rating in excess of 20 percent for left knee lateral instability and subluxation for any period on appeal is not warranted. 

Objective medical testing revealed lateral instability throughout the period on appeal.  Various stability tests throughout the appeal period revealed different results, ranging from normal stability to moderate instability.  The Veteran has used a brace throughout the majority of the period.  The lay evidence of record shows that the Veteran has complained of instability and giving way, which he is competent to report.  Jandreau v, 492 F.3d 1372.  However, the Veteran's statements do not address the frequency or severity of his instability during this period, instead simply establishing its presence as a symptom.

While it is clear that the Veteran has experienced left knee instability during this period, the medical evidence has only indicated that the Veteran's instability, when noted to be present, is moderate in nature, which is consistent with the level of severity contemplated by a 20 percent rating.  There is no indication in the medical or lay evidence that the Veteran's instability during this period was severe in nature.  There is no evidence that the Veteran's left knee has resulted in any falls or that it requires the use of a wheel chair or crutches in order to ambulate.  Rather, the Veteran has at times commented that he uses his knee brace during exercise, to ensure that his knee does not buckle.

While the Veteran is sincere in his report of symptoms, with respect to the severity of instability, the Board places greater probative weight on the various medical reports that have repeatedly and consistently noted moderate or mild instability.  The Veteran's own determination about the stability of his left knee is outweighed by the more probative findings of the VA examiners and private examiners, because the examiner's determinations are based on greater medical knowledge and experience. Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  As such, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for left knee lateral instability and subluxation.

With respect to the Veteran's current 10 percent evaluation under Diagnostic Code 5299-5010, the evidence does not support a finding that an increased evaluation is warranted pursuant to objective findings for limitation of motion.

Specifically, the evidence throughout the entire period does not show flexion in the left knee limited to 30 degrees or less to warrant a higher rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 15 degrees or more to warrant an increased rating under Diagnostic Codes 5261.  Throughout the period on appeal, flexion has been consistently well above 30 degrees.  With respect to extension, findings remained normal. 

Furthermore, the Veteran has not exhibited a level of limitation of flexion or extension which would warrant compensable, and thus separate evaluations under those Diagnostic Codes.  Flexion of the left knee has not been limited to 45 degrees or less, and extension of the left knee has not been limited to 10 degrees or more.  Thus, a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 has not been shown at any time during the period on appeal. Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted. 

Further, there is no evidence to support a higher disability rating for the left knee at any time during the appeal period based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca, supra.  Flare ups have not been shown to result in additional limitation.

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's left knee disability has been manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time during either period on appeal.  

The Board does note that a history on "shin splints" was noted at the Veteran's April 2013 VA examination.  Shin splints are not specifically listed in the rating schedule.  An unlisted condition may be rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

"Shin splints" is a term referring to nonspecific pain that occurs in the lower legs during running. It may result from a specific injury, such as a tibial stress fracture. (See www.merck.com/mmpe/sec21/ch324/).  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin. See Dorland's Illustrated Medical Dictionary 1753 (32nd ed. 2012).  However, the April 2013 examiner noted that the Veteran did not have any current symptoms of shin splints, and furthermore, there is no indication that the Veteran's shin splints are related to his service-connected left knee condition.  

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

As such, an increased rating cannot be assigned for the left knee for any time period under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263.  To the degree that the Veteran has asserted any symptoms consistent with such disability ratings, these assertions are outweighed by the more probative findings of the VA examiners and private medical examiners, because the examiners' determinations are based on greater medical knowledge and experience.  Winsett, supra; Guerrieri, supra.  

The Board notes that the Veteran has stated pain varies in intensity.  To the degree that he has reported his knees feeling like they would give way, lock up, pain, stiffness, incoordination, and weakness, the Board notes that on examination, pain was considered, and still the Veteran's flexion was never limited to 45 degrees for flexion and or 10 degrees for extension for the left knee knee, and there was no patellar abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his left knee disability would still more closely approximate no more than a 20 percent rating for instability and a 10 percent rating for limited motion.

The medical evidence does show that the Veteran has scars of the left knee associated with his multiple surgeries.  However, there is no evidence that these scars are unstable, painful, limit the motion of the affected joint, or cover an area exceeding 144 square inches.  Therefore, a separate compensable rating for a scar associated with the Veteran's service-connected left knee condition is not warranted at this time.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against increased ratings in excess of 20 percent for instability of the left knee and in excess of 10 percent for limited motion of the left knee.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

Extraschedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which is primarily instability and painful, limited motion.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from left knee disability.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson .

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1)  is not warranted.

IV. TDIU

The Veteran seeks entitlement to total disability rating based on individual unemployability (TDIU).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).
Service connection is currently in effect for status post ligament knee reconstruction of the left knee with moderate instability, with a 20 percent evaluation, and limited motion of the left knee, with a 10 percent evaluation.  The Veteran's combined rating is 30 percent.  Accordingly, he does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Regardless, 38 C.F.R. § 4.16(b)  provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

During the Veteran's most recent April 2013 VA examination, the examiner concluded that the Veteran's left knee condition did not preclude him from obtaining and maintaining substantial gainful employment.  Instead, the examiner reported that the Veteran was currently working full-time as a postmaster.  Previously VA examiners have similarly concluded that the Veteran's left knee condition does not preclude employment.  Furthermore, the medical evidence of record does not suggest that the Veteran's left knee condition renders him incapable of obtaining and maintaining substantially gainful employment.  While it shows that the Veteran has limitation of motion due to his knee disability, and cannot walk long distances or repeatedly bend his knees, he is able to maintain employment which allows him to sit. This shows that the Veteran is able to maintain employment, albeit different from employment he held previously, despite his disability. 

In a November 2011 Written Brief Presentation, which was acknowledged in the Board's March 2012 Remand, the Representative suggested that the Veteran had to resign from his position as a mail carrier with the United States Post Office due to his service-connected left knee.  However, the Board finds that the evidence of record suggests that the Veteran was able to take a new job with the Post Office, which allowed him to limit weight bearing and perform largely sedentary tasks.  

In its September 2012 TDIU notice letter, VA attached a VA Form 21-8940 and requested that the Veteran complete the form.  There is no indication that the Veteran ever completed the form and returned it to VA.  In addition, the Veteran has not provided any additional statements regarding his employment since the March 2012 Board remand, other than at his April 2013 VA examination.  As a result, it is unclear whether the Veteran is actually unemployed.

Thus, there is no evidence of record that shows the Veteran is no longer employed.  The most recent statement from the Veteran regarding his employment at his April 2013 VA examination indicates that he was still gainfully employed by the Post Office.  Regardless, even if the Veteran has since become unemployed, the medical and lay evidence of record does not suggest that the Veteran's service-connected left knee condition, his sole service-connected condition, renders him unable to maintain substantially gainful employment.  Again, this evidence shows in fact that he is capable of sedentary employment, which his position as Post Master with the U.S. Postal service would prepare him for in other contexts. 

In sum, the evidence of record suggests that the Veteran is still employed full time by the United States Post Office.  Evidence expected from a VA Form 21-8940 which might alter these findings was not submitted.  Because the Veteran seemingly remains employed and the evidence of record does not show that his service-connected disabilities render him unemployable pursuant to the provisions of 38 C.F.R. § 4.16(b) , entitlement to TDIU is not warranted.










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected status post ligament reconstruction of the left knee with limited motion is denied.
 
Entitlement to an evaluation in excess of 20 percent for service-connected status post ligament reconstruction of the left knee with moderate instability is denied.
 
Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


